Citation Nr: 0925924	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  99-08 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Altman & Somers, LLC


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.      

The Board issued a decision in August 2000 that denied the 
benefits sought on appeal.  The appellant appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  The Court, in a Memorandum Decision issued in March 
2001, vacated the August 2000 Board decision and remanded the 
matter to the Board.  In April 2002, the Board issued a 
decision that again denied the appellant's claim.  The Court, 
in a Memorandum Decision issued in February 2003, vacated and 
remanded the Board's decision again.  Subsequently, in August 
2003, the Board remanded the case for development consistent 
with the Court's order.  

The case was again returned to the Board.  In January 2005, 
the Board again denied the appellant's claim.  The appellant 
again appealed the decision to the Court.  In December 2006, 
the Court again remanded this matter to the Board.  The Court 
requested further development with regard to the appellant's 
claim.  In response, the Board remanded this matter to the RO 
in November 2007.  

In a February 2008 decision, the Board again denied the 
appellant's claim, which the appellant again appealed to the 
Court.  In November 2008, the Court again remanded this 
matter to the Board following the issuance of a Joint Motion 
filed by the parties to this matter.  

In February 2009, the appellant's representative submitted 
additional argument, and requested that this argument be 
remanded to the Agency of Original Jurisdiction (AOJ) for 
consideration.  The Board remanded this matter in March 2009.  
Following the issuance of a Supplemental Statement of the 
Case in April 2009, the case was again returned to the Board.  

FINDING OF FACT

The medical evidence of record does not preponderate against 
the appellant's claim that negligence contributed to the 
cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran underwent VA medical treatment in May 1998.  He 
died in June 1998.  The appellant maintains that negligent VA 
medical treatment in May 1998 related to the Veteran's death.  
Based on this assertion, she has claimed entitlement to DIC 
benefits under 38 U.S.C.A. § 1151.  

38 U.S.C.A. § 1151 provides generally that, when a Veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the Veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  See also 38 C.F.R. § 3.358 (2007).  

In this matter, the Board finds that the medical evidence of 
record does not preponderate against the appellant's claim to 
DIC.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to 
deny a claim for benefits the evidence must preponderate 
against that claim).    

As background, the Board notes that the Veteran had been 
diagnosed with many serious disorders prior to his 
hospitalization by VA on May 23, 1998.  At that time, the 
Veteran had alcoholic cirrhosis, coronary artery disease, 
myocardial infarction, chronic obstructive pulmonary disease, 
chronic renal insufficiency, right eye blindness, partial 
gastrectomy/vagotomy, and mesocaval shunt for portal 
hypertensive bleeding.  

Upon admission, the Veteran was noted as a "fall risk" and 
as "unstable" with "poor safety awareness."  During the 
afternoon of May 28, 1998, hospital personnel found the 
Veteran on the floor complaining of hip pain.  Subsequent x-
rays indicated a fracture of the left hip.  On June 2, 1998, 
the Veteran underwent left hip surgery.  On June 6, 1998, the 
Veteran died.       

It was soon thereafter that the appellant claimed entitlement 
to DIC benefits under 38 U.S.C.A. § 1151.  

In addressing the appellant's claim, the Board must address 
the two central questions in this matter - first, did the 
Veteran's fall from bed relate to a cause of his death; and 
second, if the fall related to his death, did the fall result 
from VA carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault.  See 38 U.S.C.A. 
§ 1151.  The Board has reviewed the medical evidence of 
record.  And the Board finds that, on neither question, does 
the record preponderate against the appellant's claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Regarding the question of causation, the Board has reviewed 
the hospital treatment records, and has reviewed the two 
specialists' opinions of record - one from a June 2004 VA 
compensation examiner, and another from an August 2007 
Independent Medical Expert (IME) solicited by the Board.  
Based on this evidence, the record is not clear whether the 
Veteran's fall, or resulting injury, related to his death.   

The VA examiner found that the Veteran's fall from bed led to 
his left hip fracture.  And the VA examiner found that 
subsequent surgery for the left hip fracture related to the 
Veteran's death.  But the IME stated that, due to the absence 
of certain evidence in the record, he was unable to 
"determine if the fall and subsequent hip surgery" related 
to the Veteran's death.  

Parenthetically, the Board notes that the Veteran's death 
certificate supports the notion of causation here - it states 
that bleeding esophageal varices and hepatic cirrhosis were 
primary causes of death, while fracture of the femur was a 
"significant condition" contributing to death.  Based on 
this document, and on the two medical opinions, the Board 
cannot find that the Veteran's fall and injury was not 
related to his death.  See Alemany, supra.    

Likewise, with regard to the question of negligence, the 
record is not clear whether VA medical personnel were 
negligent in the events leading up to the Veteran's fall from 
his bed.  

The June 2004 VA examiner stated that he found "no specific 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the hospital or those who attended the Veteran."  But, in 
reviewing this matter subsequently, the Court found the June 
2004 examiner's opinion regarding negligence to be 
inadequate.  In the December 2006 remand to the Board, the 
Court stated that the June 2004 VA opinion did not detail the 
standard of care that pertains in this matter.  Neither that 
examiner, nor other evidence of record, detailed at that time 
what specifically was expected of VA medical personnel with 
regard to the care of an individual in the Veteran's state - 
i.e., the care of a mentally impaired individual with several 
severe chronic mental and physical disorders, and with a 
history of falls.  In effect, the Court found the June 2004 
examiner's opinion regarding negligence a non sequitur, in 
that it was offered not following a review of the standard of 
care required in matters such as the Veteran's, but following 
a review of the issue of causation.    

In August 2007, the Board responded to the Court's remand by 
seeking additional medical opinion from the IME.  In order to 
establish an evidentiary foundation for any opinion regarding 
negligence, the Board sought details regarding the issue of 
what the standard of care should have been in this matter.  
The IME responded that, "from the material [he] was given, 
there does not appear to be carelessness or negligence" by 
the VA staff.  But the IME also stated, "I do not know what 
the standard protocol at that time in that hospital was for 
fall precautions."  The IME proceeded to state that he was 
unable to find any documentation showing whether or not 
requisite precautions were "in place."  He stated 
ultimately that, "I am not able to determine if there was 
negligence." 

In the November 2007 Board remand seeking further 
development, the Board again sought particularized 
information regarding the relevant standard of care in 1998.  
But such information was not uncovered - only standards of 
care dated in July 2006 were uncovered.     

In short, the record lacks evidence showing what the standard 
of care should have been in this matter, and whether that 
standard of care were followed.  Despite the substantial 
development that has been achieved in this matter, the record 
has little evidence at this time regarding the issue of what 
reasonably could have been expected of VA hospital personnel 
when treating a patient such as the Veteran.  







As such, the Board cannot find that the evidence 
preponderates against the appellant's claim.  See Alemany, 
supra.  This is an appropriate case, therefore, in which to 
invoke VA's doctrine of reasonable doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151 is granted.  

 

____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


